                                             Case 4:21-cv-06190-JST Document 23 Filed 08/31/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SERAFIN “STEFAN” JOSE PEREZ,                       Case No. 21-cv-06190-JST
                                                          Plaintiff,
                                   8
                                                                                               ORDER DENYING PRELIMINARY
                                                    v.                                         INJUNCTION
                                   9

                                  10        CITY OF PETALUMA, et al.,                          Re: ECF No. 5
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Before the Court is Plaintiff Serafin “Stefan” Jose Perez, Jr.’s ex parte application for a

                                  14   temporary restraining order (“TRO”) and order to show cause why a preliminary injunction should

                                  15   not issue. ECF No. 5. On August 13, 2021, the Court denied the application for a TRO and

                                  16   ordered the City of Petaluma and the Petaluma City Council (“Defendants”) to show cause why

                                  17   they should not be preliminarily enjoined pending litigation of this action. ECF No. 15. The

                                  18   Court now denies Perez’s motion for a preliminary injunction.

                                  19   I.        BACKGROUND

                                  20             On March 15, 2021, the Petaluma City Council passed a resolution creating an Ad Hoc

                                  21   Community Advisory Committee (the “Committee”) “to work with the City Manager and Chief of

                                  22   Police to develop recommendations . . . to address Petaluma community race relations and

                                  23   promote diversity, equity, and inclusion Citywide and regarding police policies.” ECF No. 1

                                  24   (“Compl.”) ¶ 1. Plaintiff was appointed to the Committee, which consists of approximately 22

                                  25   members and was scheduled to meet once a month for six months starting in April 2021. Id. ¶¶ 1,

                                  26   12, 15.

                                  27             Perez’s appointment was controversial from the inception because of the perception that he

                                  28   had expressed racist views in the past that were contrary to the Committee’s goals, and several
                                           Case 4:21-cv-06190-JST Document 23 Filed 08/31/21 Page 2 of 9




                                   1   people wrote to the Council or city officials to express their concerns. For example, on May 21,

                                   2   2021, one person wrote, “It has come to my attention that a member of your Ad-hoc Community

                                   3   Advisory Committee, Stefan Perez, is a right-wing extremist, who is known to post racist and anti-

                                   4   Semetic [sic] memes on social media. . . . He must be removed immediately.” ECF No. 20 at 81.

                                   5   Another asked the Council “[t]o remove Stefan Perez from the Ad Hoc Community Advisory

                                   6   Committee, because he has a long history of antagonizing local people of color, has been revealed

                                   7   to be a white nationalist spreading disinformation about local activists, and the process by which

                                   8   he was added to the committee in the first place represents a short circuiting of due diligence, if

                                   9   not also due process.” Id. at 79.

                                  10          In the midst of this controversy, on June 15, 2021, Plaintiff met with the City Manager, the

                                  11   City Attorney, and the Ad Hoc Committee Facilitator to discuss tweets Plaintiff made in March

                                  12   2020 that other Committee members found objectionable. ECF No. 1 ¶¶ 17-19. Plaintiff was
Northern District of California
 United States District Court




                                  13   asked to resign from the Committee. Id. ¶ 19. Plaintiff agreed to skip the June Committee

                                  14   meeting while he considered City officials’ request but refused to resign. Id. ¶¶ 19-21.

                                  15          On July 12, 2021, the City Council considered a resolution to remove Plaintiff from the

                                  16   Committee by amending the March 15 resolution. Id. ¶ 2. The Council heard public comment at

                                  17   great length before voting on the resolution. Petaluma City Council Meeting Minutes (July 12,

                                  18   2021) (“Minutes”)

                                  19   https://petaluma.granicus.com/MinutesViewer.php?view_id=31&clip_id=3340&doc_id=61644e5

                                  20   9-e417-11eb-b92a-0050569183fa (last visited Aug. 30, 2021). “Eighteen people spoke during

                                  21   [the] public comment” portion of the Council meeting, both in favor of and against Perez’s

                                  22   removal. ECF No. 1 ¶ 27. In addition, members of the public submitted eight written comments:

                                  23   five in favor of Perez’s removal and three against. Id. ¶ 26. In public testimony, one citizen

                                  24   described Perez as “seem[ing] to be hell bent on working against” the Committee and “working

                                  25   actively against the mission statement for which [he was] appointed.” Minutes at 58:04-59:35.

                                  26   Another testified that Perez “act[ed] completely contrary to [the] Committee’s goals” and

                                  27   described the proposed resolution as a means of “protect[ing] the work of [the] Committee” and as

                                  28   a “signal that we care about getting the work done and keeping our commitments.” Id. at 1:14:05-
                                                                                         2
                                              Case 4:21-cv-06190-JST Document 23 Filed 08/31/21 Page 3 of 9




                                   1   1:15:28. Citizen Corrie Johnson provided a written public comment stating that “Perez has shown

                                   2   that he wants to undermine [the Committee’s] goals.” After considering these and other

                                   3   comments, the Council, by a vote of 5-1, adopted the resolution and terminated Perez’s

                                   4   participation on the Committee. ECF No. 1 ¶ 28.

                                   5            Plaintiff now seeks reinstatement on the Committee and to enjoin Defendants from

                                   6   implementing the July 12 resolution. ECF No. 5 at 5.

                                   7   II.      JURISDICTION

                                   8            This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

                                   9   III.     LEGAL STANDARD

                                  10            The Court applies a familiar four-factor test on both a motion for a temporary restraining

                                  11   order and a motion for a preliminary injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush &

                                  12   Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). Preliminary relief is “an extraordinary remedy that
Northern District of California
 United States District Court




                                  13   may only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.

                                  14   Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). To obtain preliminary injunctive relief, the

                                  15   moving party must show: (1) a likelihood of success on the merits; (2) a likelihood of irreparable

                                  16   harm to the moving party in the absence of preliminary relief; (3) that the balance of equities tips

                                  17   in favor of the moving party; and (4) that an injunction is in the public interest. Id. at 20.

                                  18   “[S]erious questions going to the merits and a balance of hardships that tips sharply towards the

                                  19   plaintiff can support issuance of a preliminary injunction, so long as the plaintiff also shows that

                                  20   there is a likelihood of irreparable injury and that the injunction is in the public interest.” All. for

                                  21   the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (quotation marks omitted). Due

                                  22   to the exigent nature of a preliminary injunction, a court may consider hearsay and other evidence

                                  23   that would otherwise be inadmissible at trial. See Johnson v. Couturier, 572 F.3d 1067, 1083 (9th

                                  24   Cir. 2009).1

                                  25

                                  26
                                  27

                                  28
                                       1
                                        The Court therefore does not consider “Plaintiff’s objections to evidence” in Perez’s reply brief.
                                       See ECF No. 18 at 18-19.
                                                                                       3
                                             Case 4:21-cv-06190-JST Document 23 Filed 08/31/21 Page 4 of 9




                                   1   IV.     DISCUSSION

                                   2           A.     Type of Injunction

                                   3           Preliminary relief may take two forms: it may be prohibitory or mandatory in nature. “A

                                   4   prohibitory injunction prohibits a party from taking action and preserves the status quo pending a

                                   5   determination of the action on the merits.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH

                                   6   & Co., 571 F.3d 873, 878 (9th Cir. 2009) (alterations and quotation marks omitted). A mandatory

                                   7   injunction orders a party to take action. Id. at 879. Because mandatory injunctions do more than

                                   8   preserve the status quo, they are “particularly disfavored,” and the Ninth Circuit has observed that

                                   9   “courts should be extremely cautious about issuing a preliminary injunction” in those

                                  10   circumstances. Martin v. Int’l Olympic Comm., 740 F.2d 670, 675 (9th Cir. 1984). “In general,

                                  11   mandatory injunctions are not granted unless extreme or very serious damage will result and are

                                  12   not issued in doubtful cases or where the injury complained of is capable of compensation in
Northern District of California
 United States District Court




                                  13   damages.” Marlyn Nutraceuticals, 571 F.3d at 879.

                                  14           Defendants contend that Perez seeks a mandatory injunction because he “seeks an

                                  15   injunction that goes beyond maintaining the status quo (the status quo being that Plaintiff is not a

                                  16   member of the Committee).” ECF No. 16 at 10 (emphasis in original). Perez responds that this

                                  17   “mischaracterizes the relief Mr. Perez seeks,” explaining that “[a]n injunction preventing future

                                  18   unconstitutional conduct is a classic form of prohibitory injunction.” ECF No. 18 at 6 (quotation

                                  19   marks and citation omitted). Perez was removed from the Committee through the July 12

                                  20   resolution and seeks to be reinstated. Perez’s return to the Committee would be a change to the

                                  21   status quo and therefore requires a mandatory injunction. See, e.g., Heineke v. Santa Clara Univ.,

                                  22   No. 17-CV-05285-LHK, 2018 WL 3368455, at *24-25 (N.D. Cal. July 10, 2018), aff’d in relevant

                                  23   part, 812 F. App’x 644 (9th Cir. 2020) (emphasizing as “significant” that “the nature of the

                                  24   injunctive relief that Plaintiff seeks has . . . changed from a prohibitory injunction (preventing

                                  25   SCU from suspending or firing Plaintiff) to a mandatory injunction (reinstating Plaintiff)”). The

                                  26   Court thus analyzes Perez’s motion as one seeking mandatory injunctive relief.

                                  27           B.     Likelihood of Success on the Merits

                                  28           The parties both contend that Pickering v. Board of Education of Township High School
                                                                                          4
                                           Case 4:21-cv-06190-JST Document 23 Filed 08/31/21 Page 5 of 9




                                   1   District 205, Will County, Illinois, 391 U.S. 563 (1968), and its progeny – relevant to speech by

                                   2   government employees – apply here. The Court agrees. See Hyland v. Wonder, 972 F.2d 1129,

                                   3   1135 (9th Cir. 1992) (“The injury to position or privilege necessary to activate the First

                                   4   Amendment thus need not rise to the level of lost employment. Retaliatory actions with less

                                   5   momentous consequences, such as loss of a volunteer position, are equally egregious . . . because a

                                   6   person is being punished for engaging in protected speech.”). Although the social media posts that

                                   7   the City takes issue with occurred before Perez was appointed to the Committee, this does not

                                   8   prevent the application of the Pickering balancing test. See, e.g., Worrell v. Henry, 219 F.3d 1197,

                                   9   1207 (10th Cir. 2000) (applying Pickering to the withdrawal of an employment offer after the

                                  10   employer discovered the employee’s past speech activity); see also Hernandez v. City of Phoenix,

                                  11   432 F. Supp. 3d 1049, 1063 n.3 (D. Ariz. 2020) (discussing case law regarding off-duty and non-

                                  12   work related speech and noting that “the Second Circuit has explained that speech is ‘work
Northern District of California
 United States District Court




                                  13   related’ if the speech impacts the work place”).

                                  14          The Ninth Circuit has explained the Pickering “framework to balance the free speech of

                                  15   government employees with the government’s interest in avoiding disruption and maintaining

                                  16   workforce discipline” as follows:

                                  17                  [T]he plaintiff first has to establish that ‘(1) [ ]he spoke on a matter
                                                      of public concern; (2) [ ]he spoke as a private citizen rather than a
                                  18
                                                      public employee; and (3) the relevant speech was a substantial or
                                  19                  motivating factor in the adverse employment action.” Barone v. City
                                                      of Springfield, Or., 902 F.3d 1091, 1098 (9th Cir. 2018). If the
                                  20                  plaintiff establishes this prima facie case, the burden then shifts to
                                                      the government to show “that (4) it had an adequate justification for
                                  21                  treating [its employee] differently than other members of the general
                                  22                  public; or (5) it would have taken the adverse employment action
                                                      even absent the protected speech.” Id. If the government does not
                                  23                  meet its burden, then the First Amendment protects the plaintiff’s
                                                      speech as a matter of law.
                                  24

                                  25   Moser v. Las Vegas Metro. Police Dep’t, 984 F.3d 900, 904-05 (9th Cir. 2021). “The problem in
                                  26   any case is to arrive at a balance between the interests of the [employee], as a citizen, in
                                  27   commenting upon matters of public concern and the interest of the State, as an employer, in
                                  28   promoting the efficiency of the public services it performs through its employees.” Pickering, 391
                                                                                          5
                                             Case 4:21-cv-06190-JST Document 23 Filed 08/31/21 Page 6 of 9




                                   1   U.S. at 568.

                                   2            First, there is no dispute that Perez spoke as a private citizen rather than a public employee

                                   3   in his social media posts. Second, although Defendants contend that they were responding to the

                                   4   public’s reaction to Perez’s speech, rather than the speech itself, and also point to testimony from

                                   5   the July 12 City Council meeting that “plaintiff ‘doxxed’ [two women], causing one to receive

                                   6   death threats online and at her home” and that Perez “illegally record[ed] people,” Defendants do

                                   7   not dispute that Perez’s “troubling social media posts” were at least one motivating factor in his

                                   8   removal from the Committee. ECF No. 16 at 14-15 (explaining that “Plaintiff’s ‘blatantly racist’

                                   9   social media posts . . . impeded the work of the Committee”). Finally, Defendants concede that at

                                  10   least some of Perez’s social media posts touched on matters of public concern. Id. at 6 (“This case

                                  11   is about Plaintiff’s numerous troubling and inflammatory social media posts (most of which

                                  12   involve little to no issue of public concern) which disrupted and distracted from the important
Northern District of California
 United States District Court




                                  13   work of the Committee.”). Perez has therefore established a prima facie case.

                                  14            Defendants have pointed to specific social media posts and other speech that Perez does

                                  15   not contend were about matters of public concern as contributing to his removal from the

                                  16   Committee. See, e.g., ECF No. 16-1 at 17 (a tweet from Stefan Perez with a photo of a man

                                  17   dressed in a Nazi uniform holding a hentai pillow and wearing costume paws in response to a

                                  18   tweet that “Nazis are incels with a secret hentai collection”)2; ECF No. 16 at 15 (describing

                                  19   allegations of Perez doxing individuals and “using [illegal] recordings to ‘bolster Nazi cred

                                  20   online’”). Perez asserts that other factors motivating his removal from the Committee are

                                  21   irrelevant so long as he was removed in part because of his protected speech. See Hyland, 972

                                  22   F.2d at 1137 (“If some part of the communication addresses an issue of public concern, the First

                                  23   Amendment’s protections are triggered even though other aspects of the communication do not

                                  24   qualify as a public concern.”) (citing Connick v. Myers, 461 U.S. 138, 149 (1983)). However,

                                  25   neither Hyland and Connick is directly on point, because both considered a single communication

                                  26   that included some speech regarding matters of public concern, rather than several

                                  27

                                  28   2
                                           Perez does not argue that this communication was protected speech.
                                                                                         6
                                           Case 4:21-cv-06190-JST Document 23 Filed 08/31/21 Page 7 of 9




                                   1   communications some of which did not address matters of public concern at all. See id. at 1133

                                   2   (Hyland terminated solely based on memorandum), 1137 (holding “Hyland’s memorandum spoke

                                   3   to a matter of public concern”); Connick, 461 U.S. at 149 (explaining that “[o]ne question in

                                   4   Myers’ questionnaire . . . touch[ed] upon a matter of public concern”). It is not clear whether the

                                   5   circumstances presented here – several instances of different speech, some of which were about

                                   6   matters of public concern and some of which were not – require the same holding.3 Cf. Lane v.

                                   7   Franks, 573 U.S. 228, 242 n.5 (2014) (“Of course, quite apart from Pickering balancing,

                                   8   wrongdoing that an employee admits to while testifying may be a valid basis for termination or

                                   9   other discipline.”). However, the Court need not resolve that question because even accepting that

                                  10   Defendants removed Perez from the Committee based in part on protected speech, “the

                                  11   government’s interest in promoting an effective workplace [can] outweigh[] [Perez’s] First

                                  12   Amendment rights.” Hyland, 972 F.2d at 1139 (citing Rankin v. McPherson, 483 U.S. 378, 388
Northern District of California
 United States District Court




                                  13   (1987)).

                                  14          The Court balances “the interests of the [public employee], as a citizen, in commenting

                                  15   upon matters of public concern and the interest of the State, as an employer, in promoting the

                                  16   efficiency of the public services it performs through its employees.” Lane, 573 U.S. at 236. This

                                  17   balancing test “entails a factual inquiry into such matters as whether the speech (i) impairs

                                  18   discipline or control by superiors, (ii) disrupts co-worker relations, (iii) erodes a close working

                                  19   relationship premised on personal loyalty and confidentiality, (iv) interferes with the speaker’s

                                  20   performance of her or his duties, or (v) obstructs the routine operation of the office.” Hyland, 972

                                  21   F.2d at 1139 (citations omitted). “[C]ourts must give government employers ‘wide discretion and

                                  22   control over the management of [their] personnel and internal affairs. This includes the

                                  23   prerogative to remove employees whose conduct hinders efficient operation and to do so with

                                  24   dispatch.’” Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149 F.3d 971, 979 (9th Cir.

                                  25   1998) (alteration in original) (quoting Connick, 461 U.S. at 151). Courts are also to “give[ ]

                                  26
                                       3
                                  27    The Court notes that such a conclusion would effectively immunize Perez from removal from the
                                       Committee regardless of what conduct or speech he engaged in, so long as a single
                                  28   communication addressed matters of public concern.

                                                                                          7
                                           Case 4:21-cv-06190-JST Document 23 Filed 08/31/21 Page 8 of 9




                                   1   substantial weight to government employers’ reasonable predictions of disruption, even when the

                                   2   speech involved is on a matter of public concern.” Waters v. Churchill, 511 U.S. 661, 673 (1994);

                                   3   see also Lane, 573 U.S. at 542 (noting that “a stronger showing of government interests may be

                                   4   necessary if the employee’s speech more substantially involves matters of public concern.”

                                   5   (alterations and citation omitted)).

                                   6          Without expressing a view as to whether the Council should have removed Perez from the

                                   7   Committee – a subject on which the Court holds no view – and given the extreme caution the

                                   8   Court must employ in deciding whether to issue a mandatory injunction, Martin, 740 F.2d at 675,

                                   9   the Court holds that Perez is not entitled to an injunction on this record. That record makes clear

                                  10   that Perez’s speech and actions disrupted co-worker relations, interfered with Perez’s performance

                                  11   of his duties on the Committee, and obstructed the work of the Committee. Given the number and

                                  12   content of the complaints regarding Perez’s position on the Committee, it also was not
Northern District of California
 United States District Court




                                  13   unreasonable for Defendants to predict disruption to the Committee’s work if Perez remained a

                                  14   member. Even Perez himself acknowledged more than once that his social media posts and

                                  15   presence on the Committee were distracting from the Committee’s purpose. See, e.g., ECF No. 20

                                  16   at 69 (“It was never my intention to divert attention away from the work of this body”); id. at 86

                                  17   (“false allegations against me have taken focus away from the goals of this committee”); id. at

                                  18   121-22 (“It wasn’t the intention for my existence on the committee to be such a distraction.”).

                                  19   Considering these admissions, and the testimony of the nineteen individuals – including both

                                  20   members of the community and members of the Committee – who voiced their support for the

                                  21   July 12 resolution removing Perez from the Committee, Defendants “had ‘an adequate

                                  22   justification for treating the employee differently from any other member of the public’ based on

                                  23   the government’s needs as an employer.’” Lane, 573 U.S. at 242. Under the Pickering balancing

                                  24   test, the government interest therefore outweighed Perez’s First Amendment right to free speech.

                                  25          The Court notes that Perez refutes Defendants’ argument that “[a]ny appeal by Plaintiff to

                                  26   the concept of the ‘heckler’s veto’ would be misplaced.” ECF No. 16 at 12 n.3. However,

                                  27   “[w]orries about a heckler’s veto . . . do not directly relate to the wholly separate area of employee

                                  28   activities that affect the public’s view of a governmental agency in a negative fashion, and,
                                                                                         8
                                           Case 4:21-cv-06190-JST Document 23 Filed 08/31/21 Page 9 of 9




                                   1   thereby, affect the agency’s mission.” Dible v. City of Chandler, 515 F.3d 918, 928-29 (9th Cir.

                                   2   2008). Dible emphasized the “unique and sensitive position of a police department and its

                                   3   necessary and constant interactions with the public.” Id. at 929. The Committee was in a

                                   4   similarly sensitive position as its purpose was to discuss “issues that have been identified as

                                   5   contributing to community members not feeling safe,” to “develop[] recommendations for . . . the

                                   6   City Council on citywide and police policies,” and to “recommend[] a variety of DEI

                                   7   considerations to improve race relations in Petaluma.” ECF No. 5-1 at 8. Perez’s attempts to

                                   8   distinguish Dible are therefore unavailing. See ECF No. 18 at 13-14.

                                   9          Finally, because Perez seeks a mandatory injunction, his burden is “doubly demanding”

                                  10   because he “must establish that the law and facts clearly favor [his] position, not simply that [he]

                                  11   is likely to succeed.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (emphasis in

                                  12   original). Perez has not met this “very high standard.” Gescheidt v. Haaland, No. 21-CV-04734-
Northern District of California
 United States District Court




                                  13   HSG, 2021 WL 3291873, at *6 (N.D. Cal. Aug. 2, 2021). As Perez fails to demonstrate a

                                  14   likelihood of success on the merits, the Court need not reach the other Winter factors.

                                  15                                             CONCLUSION

                                  16          Plaintiff’s motion for a preliminary injunction is DENIED. Plaintiff’s request for leave to

                                  17   amend his complaint to add individual defendants and a damages claim is GRANTED. See e.g.,

                                  18   Fed. R. Civ. P. 15(a)(2) (a “court should freely give leave [to amend] when justice so requires”).

                                  19   Any amended complaint is due within 21 days of the date of this order.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 31, 2021
                                                                                        ______________________________________
                                  22
                                                                                                      JON S. TIGAR
                                  23                                                            United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
